DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is issued in response to the applicants amendment filed on January 19, 2021.
3.	Claims 1-19 are pending, in which claims 1, 7, and 13 are in independent form.
4.	Claims 1, 7, and 13 are amended.
5.	Claim 19 is newly added.6.	As a result of the Applicant’s amendment, the previous 35 U.S.C. 112(b) rejection is withdrawn.7.	The previous objections to the Abstract is withdrawn.
Response to Arguments
8.	Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
11.	Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. 2013/0151895 A1 (hereinafter Lee) in view of Hohmann U.S. 2010/0121668 A1 (hereinafter Hohmann).

Regarding claim 1, Lee discloses a method for executing a data recovery operation (Lee [0039] wherein the implemented method managing (i.e., executing) recovery operation), the method comprising:  	acquiring identification information of a first change log which is a target change log (Lee [0014] wherein the implemented method obtaining a sequence number (i.e., based on user data information and metadata information that are recorded in the second change log, and user data information and metadata information that are recorded in the first change log (Lee [0014] and [0017]-[0018] describes how the recovering unit of the implemented system recover last recovered log (i.e., first change log) to the standby node based on the replication log (i.e., second change log), See also [0038]-[0039], e.g., “The recovery information managing unit 118 of the active node 110 allows an SN of a database log corresponding to a replication log flushed to a local disk 122 of the standby node 120 to be periodically reported thereto from the standby node 120”). 	Lee does not clearly disclose wherein multiple intermediate change logs exist between the second change log and the first change log, and the second change log is recovered to the first change log without a sequential reverse-order recovery of the multiple intermediate change logs.

 Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Lee and Hohmann discloses a method, wherein searching for the first change log further comprises:  	acquiring change log list information by adding a list name into a change log query command or acquiring change log partition information by adding a partition name 

 Regarding claim 5, the claim of claim 1 is hereby incorporated by reference, the combination of Lee and Hohmann discloses a method, wherein acquiring identification information of the first change log further comprises:  	receiving a control instruction for triggering the data recovery operation, wherein the control instruction carries the identification information (Lee [0014] and [0016] e.g., “A recovering unit, when failure of the active node occurs, transmits a sequence number 

 Regarding claim 6, the claim of claim 5 is hereby incorporated by reference, the combination of Lee and Hohmann discloses a method, further comprising: returning prompt information corresponding to the control instruction, wherein the prompt information is used for representing that the second change log has been successfully recovered to the first change log (Lee [0058] e.g., “After operation S212 is completely performed based on only information stored in the local memory and a storage unit, the method proceeds to operation S213. In operation S213, the active node 210 transmits an SN of a last recovered log that is finally recovered to the standby node 220”).

log (Lee [0014] wherein the implemented method obtaining a sequence number (i.e., identification number) of active node, e.g., “when failure of the active node occurs, transmits a sequence number of a last recovered log that is finally recovered to the standby node”):  	searching for the first change log according to the identification information (Lee [0049] describing where failure occurs in the active node the log searching unit search for all replication logs to recover the last recovered log, e.g., “The log searching unit receives, … an SN of a last recovered log that is finally recovered via the communication interface 123 from the active node 110 and searches for all replication logs belonging to a transaction including a lost log after the last recovered log based on the transaction table”. See also (Lee [0059] for additional support); and  	recovering a second change log to the first change log, based on user data information and metadata information that are recorded in the second change log, and user data information and metadata information that are recorded in the first change log (Lee [0014] and [0017]-[0018] describes how the recovering unit of the implemented system recover last recovered log (i.e., first change log) to the standby node based on the replication log (i.e., second change log), See also [0038]-[0039], e.g., “The recovery 

 Regarding claim 10, the claim of claim 7 is hereby incorporated by reference, the combination of Lee and Hohmann discloses an apparatus, wherein the processor further executes the set of instructions to cause the apparatus to perform: 	acquiring change log list information by adding a list name into a change log query command or acquiring change log partition information by adding a partition name into a change log query command (Lee [0052]-[0060] and [Figures 2A-2C] when an error occurs to a static node 220, after an active node 210 detects the error, searching a local log database for corresponding repair redo log by means of a sequence number (SN) of the data log transmitted by the active node 220 (i.e. acquiring identification information of a first change log to be recovered); or  	searching for the first change log in the change log list information or the change log partition information according to the identification information; or searching for the first change log by adding a list name and the identification information into a change log query command or adding a partition name and the identification information into a change log query command (Lee [0054]-[0060] and [Figures 2A-2C] when an error occurs to an active node 220, the active node 210 detects the error and searching a local log database for matching redo log (equivalent for searching the first change log) using sequence number (SN), see also [0036]-[0044] how the standby nod consulting the local database log for identification information and records changes to the database).

 Regarding claim 11, the claim of claim 7 is hereby incorporated by reference, the combination of Lee and Hohmann discloses an apparatus, wherein the processor further executes the set of instructions to cause the apparatus to perform: 	receiving a control instruction for triggering a data recovery operation, wherein the control instruction carries the identification information (Lee [0014] and [0016] e.g., “A recovering unit, when failure of the active node occurs, transmits a sequence number of a last recovered log that is finally recovered to the standby node, receives at least one replication log belonging to a transaction including a lost log recorded after the last recovered log from the standby node”); 	performing an authentication operation on the control instruction (Lee [0034], e.g., “the MMDBMS maintains the database in a consistent state by performing a redo or undo operation based on the database log”); and  	acquiring the identification information from the control instruction when the authentication succeeds (Lee [0052]-[0060] and [Figures 2A-2C] when an error occurs to a static node 220, after an active node 210 detects the error, searching a local log database for corresponding repair redo log by means of a sequence number (SN) of the data log transmitted by the active node 220 (i.e. acquiring identification information of a first change log to be recovered).

 Regarding claim 12, the claim of claim 11 is hereby incorporated by reference, the combination of Lee and Hohmann discloses an apparatus, the processor further executes the set of instructions to cause the apparatus to perform:

 Regarding claim 13, Lee discloses a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform a method for executing a data recovery operation (Lee [0039] wherein the implemented method managing (i.e., executing) recovery operation), the method comprising: 	acquiring identification information of a first change log which is a target change log (Lee [0014] wherein the implemented method obtaining a sequence number (i.e., identification number) of active node, e.g., “when failure of the active node occurs, transmits a sequence number of a last recovered log that is finally recovered to the standby node”): 	searching for the first change log according to the identification information (Lee [0049] describing where failure occurs in the active node the log searching unit search for all replication logs to recover the last recovered log, e.g., “The log searching unit receives, … an SN of a last recovered log that is finally recovered via the communication interface 123 from the active node 110 and searches for all replication based on user data information and metadata information that are recorded in the second change log, and user data information and metadata information that are recorded in the first change log (Lee [0014] and [0017]-[0018] describes how the recovering unit of the implemented system recover last recovered log (i.e., first change log) to the standby node based on the replication log (i.e., second change log), See also [0038]-[0039], e.g., “The recovery information managing unit 118 of the active node 110 allows an SN of a database log corresponding to a replication log flushed to a local disk 122 of the standby node 120 to be periodically reported thereto from the standby node 120”). 	Lee does not clearly disclose wherein multiple intermediate change logs exist between the second change log and the first change log, and the second change log is recovered to the first change log without a sequential reverse-order recovery of the multiple intermediate change logs. 	However, Hohmann discloses wherein multiple intermediate change logs exist between the second change log and the first change log, and the second change log is recovered to the first change log without a sequential reverse-order recovery of the multiple intermediate change logs (Hohmann [0033] discussing that an intermediate change log to describe changes between different version of data, e.g., “an intermediate change log can be created for each pair of successive templates for the process instance such that multiple different intermediate change logs can describe changes between different intermediate versions of the process instance reflected by 

Regarding claim 16, the claim of claim 13 is hereby incorporated by reference, the combination of Lee and Hohmann discloses a non-transitory computer readable medium, wherein the searching further comprises: 	acquiring change log list information by adding a list name into a change log query command or acquiring change log partition information by adding a partition name into a change log query command, and searching for the first change log in the change log list information or the change log partition information according to the identification information (Lee [0052]-[0060] and [Figures 2A-2C] when an error occurs to a static node 220, after an active node 210 detects the error, searching a local log database for corresponding repair redo log by means of a sequence number (SN) of the data log transmitted by the active node 220 (i.e. acquiring identification information of a first change log to be recovered); or 	searching for the first change log by adding a list name and the identification 

 	 	Regarding claim 17, the claim of claim 13 is hereby incorporated by reference, the combination of Lee and Hohmann discloses a non-transitory computer readable medium, wherein the acquiring further comprises: 	receiving a control instruction for triggering a data recovery operation, wherein the control instruction carries the identification information (Lee [0014] and [0016] e.g., “A recovering unit, when failure of the active node occurs, transmits a sequence number of a last recovered log that is finally recovered to the standby node, receives at least one replication log belonging to a transaction including a lost log recorded after the last recovered log from the standby node”); 	performing an authentication operation on the control instruction (Lee [0034], e.g., “the MMDBMS maintains the database in a consistent state by performing a redo or undo operation based on the database log”); and  	acquiring the identification information from the control instruction when the 

Regarding claim 18, the claim of claim 13 is hereby incorporated by reference, the combination of Lee and Hohmann discloses a non-transitory computer readable medium, wherein the set of instructions that is executable by the at least one processor of the computer system to cause the computer system to further perform: 	returning a prompt information corresponding to the control instruction, wherein the prompt information is used for representing that the second change log has been successfully recovered to the first change log (Lee [0058] e.g., “After operation S212 is completely performed based on only information stored in the local memory and a storage unit, the method proceeds to operation S213. In operation S213, the active node 210 transmits an SN of a last recovered log that is finally recovered to the standby node 220”).
11.	Claims 2-3, 8-9, 14-15, and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Lee U.S. 2013/0151895 A1 (hereinafter Lee) in view of Hohmann U.S. 2010/0121668 A1 (hereinafter Hohmann) as applied to claims 1, 4-7, 10-13, and 16-18 above, and further in view of Bali et al. U.S. 2005/0267921 A1 (hereinafter Bali)

However, Bali disclose a method, wherein recovering the second change log; further comprises: parsing out first original user data and first original metadata from the first change log (Bali [0007] where the implemented method parsing a first data source (i.e. original) See also [0059] where users data change and the change reflected in a change log); parsing out second original user data and second original metadata from the change log (Bali [0008]-[0009] where the parsing operation parsing change attributes corresponding to a second log); recovering the second original user data to the first original user data; and recovering the second original metadata to the first original metadata (Bali [0050] where a replication operation (i.e., recovery) implemented by the change parser and the modified objects collected by the change parser and filter out some attributes (i.e., metadata)). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate change log handler for synchronizing data source of Bali to Lee and Hohmann.  The modification would be obvious because one of the ordinary skill in the art would be motivated in order the method effectively performs full synchronizing between two data sources.
Regarding claim 3, the combination of Lee, and Hohmann teaches the method according to claim 1, wherein recovering the second change log further comprises:  	recovering the modified user data to the first original user data (Lee [0014] and 


Regarding claim 8, the combination of Lee and Hohmann teaches does not clearly disclose an apparatus according to claim 7, wherein the processor further executes the set of instructions to cause the apparatus to perform: parsing out first original user data and first original metadata from the first change log. 	However, Bali disclose a method, wherein recovering the second change log further comprises: parsing out first original user data and first original metadata from the 
Regarding claim 9, the combination of Lee, Hohmann, and Bali teaches an apparatus according to claim 7, wherein the processor further executes the set of instructions to cause the apparatus to perform:  	recovering the modified user data to the first original user data (Lee [0014] and [0016] e.g., “A recovering unit, when failure of the active node occurs, transmits a sequence number of a last recovered log that is finally recovered to the standby node”); and recovering the modified metadata to the first original metadata, wherein the modified user data and the modified metadata are obtained by modifying, according to a 
Regarding claim 14, the combination of Lee and Hohmann does not clearly teaches a non-transitory computer readable medium according to claim 13, wherein the recovering further comprises: parsing out first original user data and first original metadata from the first change log. 	However, Bali discloses wherein the recovering further comprises: parsing out first original user data and first original metadata from the first change log (Bali [0007] where the implemented method parsing a first data source (i.e. original) See also [0059] where users data change and the change reflected in a change log); parsing out second original user data and second original metadata from the second change log (Bali [0008]-[0009] where the parsing operation parsing change attributes corresponding to a second log); recovering the second original user data to the first original user data; and recovering the second original metadata to the first original metadata (Bali [0050] where a replication operation (i.e., recovery) implemented by the change parser and the modified objects collected by the change parser and filter out some attributes (i.e., metadata)). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate change log handler for synchronizing data source of Bali to of Lee and Hohmann.  The modification 
Regarding claim 15, the combination of Lee, Hohmann, and Bali teaches a non-transitory computer readable medium according to claim 13, wherein the recovering further comprises: 
recovering the modified metadata to the first original metadata (Lee [0014] and [0016] e.g., “A recovering unit, when failure of the active node occurs, transmits a sequence number of a last recovered log that is finally recovered to the standby node”), wherein the modified user data and the modified metadata are obtained by modifying, according to a type of an operation to modify an object recorded in the second change log, second original user data and second original metadata that are recorded in the second change log (Lee [0034] e.g., “The term "database log" refers to changes to a database which occur during transaction actions such as insert/delete /update or transaction control, and the MMDBMS maintains the database in a consistent state by performing a redo or undo operation based on the database log”). 
The combination of Lee and Hohmann does not explicitly disclose parsing out first original user data and first original metadata from the first change log; parsing out modified user data and modified metadata from the second change log; and recovering the modified user data to the first original user. 
However, Bali discloses parsing out first original user data and first original metadata from the first change log; parsing out modified user data and modified metadata from the second change log (Bali [0006]-[0011] where the system log handler 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate change log handler for synchronizing data source of Bali to of Lee and Hohmann.  The modification would be obvious because one of the ordinary skill in the art would be motivated in order the method effectively performs full synchronizing between two data sources.

Regarding claim 19, the claim of claim 1 is hereby incorporated by reference, the combination of Lee and Hohmann does not clearly disclose a method, wherein the metadata information comprises at least one of a name, a creation time, an account balance, or a currency of a user. 	However, Bali discloses a method, wherein the metadata information comprises at least one of a name, a creation time, an account balance, or a currency of a user (Bali [0064] discussing that the change log entry includes, a change number, target distinguished name, etc.). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate change log . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145